Citation Nr: 0328630	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
disability manifested by achy joints, to include arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1941 until 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

In the present case, the veteran has not been informed of the 
specific evidence that is needed to reopen and establish his 
claim of entitlement to service connection for achy joints, 
to include arthritis of multiple joints.  Additionally, the 
veteran has not been informed of what evidence, if any, he 
must submit and what evidence VA will attempt to obtain on 
his behalf.  Such notice is required to satisfy the 
requirements of VCAA and Quartuccio.  The Board notes that 
the VA letter issued in March 2003 is not sufficient in this 
regard.

The Board also observes that, in November 2000, the RO 
requested records from the VA Medical Center in Lakeside, 
Chicago, since 1980.  The RO also requested VA outpatient 
treatment records from Crown Point since 1994.  While records 
from each of these facilities are associated with the claims 
file, the treatment reports do not cover the entirety of the 
requested period.  As there is no indication in the file that 
any requested records were unavailable, there remains the 
possibility that outstanding VA records exist.  Therefore, 
another request must be made in the interest of ensuring the 
completeness of the record.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 

2.  The RO should contact the VAMC in 
Lakeside, Chicago and request all 
treatment records of the veteran from 
1980 onward.  The RO should also contact 
the VA outpatient clinic in Crown Point 
and request all treatment records of the 
veteran from 1994 onward.  Any negative 
response should be clearly noted in the 
claims file.  

3.  If additional evidence is received, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




